 

Exhibit 10.1

 

CHANGE IN CONTROL AGREEMENT

 

This Change in Control Agreement (“Agreement”) is entered into by and between
SunTrust Banks, Inc., a Georgia corporation (“SunTrust”), and Douglas S.
Phillips (“Executive”).

 

WHEREAS, Executive is employed by SunTrust or provides services directly or
indirectly to SunTrust as a senior executive of SunTrust or one, or more than
one, SunTrust Affiliate; and

 

WHEREAS, the Board and the Compensation and Governance Committee have decided
that SunTrust should provide certain benefits to Executive in the event
Executive’s employment is terminated without Cause or Executive resigns for Good
Reason following a Change in Control; and

 

WHEREAS, this Agreement sets forth the benefits which the Board and the
Compensation and Governance Committee have decided SunTrust shall provide under
such circumstances and the terms and conditions under which the Board and the
Compensation and Governance Committee have decided that such benefits shall be
provided;

 

NOW, THEREFORE, in consideration of the mutual promises and agreements contained
in this Agreement and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, SunTrust and Executive hereby
agree as follows:

 

§ 1.

 

Definitions

 

1.1 Board. The term “Board” for purposes of this Agreement shall mean the Board
of Directors of SunTrust.

 

1.2 Cause. The term “Cause” for purposes of this Agreement shall (subject to §
1.2(e)) mean:

 

(a) The willful and continued failure by Executive to perform satisfactorily the
duties of Executive’s job;

 

(b) Executive is convicted of a felony or has engaged in a dishonest act,
misappropriation of funds, embezzlement, criminal conduct or common law fraud;

 

(c) Executive has engaged in a material violation of the SunTrust Code of
Conduct; or

 

(d) Executive has engaged in any willful act that materially damages or
materially prejudices SunTrust or a SunTrust Affiliate or has engaged in conduct
or activities materially damaging to the property, business or reputation of
SunTrust or a SunTrust Affiliate; provided, however,

 

(e) No such act, omission or event shall be treated as “Cause” under this
Agreement unless (i) Executive has been provided a detailed, written statement
of the basis for SunTrust’s belief that such act, omission or event constitutes
“Cause” and an opportunity to meet with the Compensation and Governance
Committee (together with Executive’s counsel if Executive chooses to have
Executive’s counsel present at such meeting) after Executive has had a
reasonable period in which to review such statement and, if the allegation is
under § 1.2(a), has



--------------------------------------------------------------------------------

had at least a thirty (30) day period to take corrective action and (ii) the
Compensation and Governance Committee after such meeting (if Executive meets
with the Compensation and Governance Committee) and after the end of such thirty
(30) day correction period (if applicable) determines reasonably and in good
faith and by the affirmative vote of at least two thirds of the members of the
Compensation and Governance Committee then in office at a meeting called and
held for such purpose that “Cause” does exist under this Agreement.

 

1.3 Change in Control. The term “Change in Control” for purposes of this
Agreement shall mean a change in control of SunTrust of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A promulgated under the Exchange Act as in effect at the time of such “change
in control”, provided that such a change in control shall be deemed to have
occurred at such time as (i) any “person” (as that term is used in Sections
13(d) and 14(d)(2) of the Exchange Act), is or becomes the beneficial owner (as
defined in Rule 13d-3 under the Exchange Act) directly or indirectly, of
securities representing 20% or more of the combined voting power for election of
directors of the then outstanding securities of SunTrust or any successor of
SunTrust; (ii) during any period of two consecutive years or less, individuals
who at the beginning of such period constitute the Board cease, for any reason,
to constitute at least a majority of the Board, unless the election or
nomination for election of each new director was approved by a vote of at least
two-thirds of the directors then still in office who were directors at the
beginning of the period; (iii) the shareholders of SunTrust approve any
reorganization, merger, consolidation or share exchange as a result of which the
common stock of SunTrust shall be changed, converted or exchanged into or for
securities of another corporation (other than a merger with a wholly-owned
subsidiary of SunTrust) or any dissolution or liquidation of SunTrust or any
sale or the disposition of 50% or more of the assets or business of SunTrust; or
(iv) the shareholders of SunTrust approve any reorganization, merger,
consolidation or share exchange unless (A) the persons who were the beneficial
owners of the outstanding shares of the common stock of SunTrust immediately
before the consummation of such transaction beneficially own more than 65% of
the outstanding shares of the common stock of the successor or survivor
corporation in such transaction immediately following the consummation of such
transaction and (B) the number of shares of the common stock of such successor
or survivor corporation beneficially owned by the persons described in §
1.3(iv)(A) immediately following the consummation of such transaction is
beneficially owned by each such person in substantially the same proportion that
each such person had beneficially owned shares of SunTrust common stock
immediately before the consummation of such transaction, provided (C) the
percentage described in § 1.3(iv)(A) of the beneficially owned shares of the
successor or survivor corporation and the number described in § 1.3(iv)(B) of
the beneficially owned shares of the successor or survivor corporation shall be
determined exclusively by reference to the shares of the successor or survivor
corporation which result from the beneficial ownership of shares of common stock
of SunTrust by the persons described in § 1.3(iv)(A) immediately before the
consummation of such transaction.

 

1.4 Change in Control Date. The term “Change in Control Date” for purposes of
this Agreement shall mean the date which includes the “closing” of the
transaction which results from a Change in Control or, if there is no
transaction which results from a Change in Control, the date such Change in
Control is reported by SunTrust to the Securities and Exchange Commission.

 

1.5 Code. The term “Code” for purposes of this Agreement shall mean the Internal
Revenue Code of 1986, as amended.

 

1.6 Compensation and Governance Committee. The term “Compensation and Governance
Committee” for purposes of this Agreement shall mean the Compensation and
Governance Committee of the Board.

 

1.7 Confidential or Proprietary Information. The term “Confidential or
Proprietary Information” for purposes of this Agreement shall mean any secret,
confidential, or proprietary information of



--------------------------------------------------------------------------------

 

SunTrust or a SunTrust Affiliate (not otherwise included in the definition of
Trade Secret in § 1.23 of this Agreement) that has not become generally
available to the public by the act of one who has the right to disclose such
information without violating any right of SunTrust or a SunTrust Affiliate.

 

1.8 Current Compensation Package. The term “Current Compensation Package” for
purposes of § 3(a)(2)(A) of this Agreement shall mean the sum of the amount
described in § 1.8(a), in § 1.8(b) and, if applicable, in § 1.8(c) as follows:

 

(a) Base Salary. Executive’s highest annual base salary from SunTrust and any
SunTrust Affiliate which (but for any salary deferral election) is in effect at
any time during the 1 year period which ends on the date Executive’s employment
with SunTrust or a SunTrust Affiliate terminates under the circumstances
described in § 3(a) or § 3(f).

 

(b) MIP or MIP Alternative.

 

(1) General Rule. If Executive participates in the MIP or in an alternative,
functional incentive plan, the amount described in this § 1.8(b) shall (subject
to § 1.8(b)(2)) be the greater of (i) Executive’s target annual bonus under the
MIP or such alternative plan for the calendar year in which Executive’s
employment with SunTrust or a SunTrust Affiliate terminates under the
circumstances described in § 3(a) or § 3(f) or (ii) the greater of (A) the
average of the annual bonus which was paid to Executive (or, if greater, which
would have been paid to Executive but for any bonus deferral election) for the 3
full calendar years in which Executive has participated in the MIP or such
alternative plan (or, if less, the number of full calendar years in which
Executive has participated in the MIP or such alternative plan) which
immediately precedes the calendar year in which Executive’s employment so
terminates or, if Executive was not eligible to participate in the MIP or in a
functional incentive plan in the calendar year which immediately precedes the
calendar year in which Executive’s employment so terminates, (B) the greater of
(1) the average annual bonus described in §1.8(b)(1)(ii)(A) or (2) the last
annual bonus which was paid to Executive (or, if greater, which would have been
paid to Executive but for any bonus deferral election); or

 

(2) Exceptions to General Rule.

 

(a) No MIP. If Executive participates in a functional incentive plan and in the
PUP but not in the MIP, the amount described in this § 1.8(b) shall not exceed
the amount which would have been described in § 1.8(b)(1) if Executive instead
had been a participant in the MIP.

 

(b) No MIP and No PUP. If Executive participates in a functional incentive plan
but does not participate in either the MIP or the PUP, the amount described in
this § 1.8(b) shall not exceed the amount which would have been described in §
1.8(b)(1) if Executive instead had been a participant in the MIP plus the amount
which would have been described in § 1.8(c) if Executive had been a participant
in the PUP.

 

(c) Determination Rules. SunTrust shall determine the amount which would have
been described in § 1.8(b)(1) if Executive had been a participant in the MIP
and, if applicable, in § 1.8(c) if Executive had been a participant in the PUP
based on the target bonus or, if greater, the projected bonus for a MIP
participant and the target bonus or, if greater, the



--------------------------------------------------------------------------------

projected bonus for PUP participant, or for a class of such participants, whose
duties, responsibilities and compensation match, or most closely match,
Executive’s duties, responsibilities and compensation before Executive’s
employment terminated.

 

(c) (1) If Executive participated in the PUP, the average of the PUP bonus which
was paid to Executive (or, if greater, which would have been paid to Executive
but for any bonus deferral election) for the 3 full performance cycles in which
Executive has participated in the PUP (or, if less, for the number of full
performance cycles in which Executive has participated in the PUP) which
immediately precede the performance cycle which ends in the calendar year in
which Executive’s employment with SunTrust or a SunTrust Affiliate terminates
under the circumstances described in § 3(a) or § 3(f) or, if Executive was not
eligible to participate in the PUP for the performance cycle which ends in the
calendar year in which Executive’s employment so terminates or if there is no
such cycle, (2) the average PUP bonus described in §1.8(c)(1) or the last PUP
bonus which was paid to Executive (or, if greater, which would have been paid to
Executive but for any bonus deferral election), whichever is greater.

 

1.9 Disability Termination. The term “Disability Termination” for purposes of
this Agreement shall mean a termination of Executive’s employment on or after
the date Executive has a right immediately upon such termination to receive
disability income benefits under SunTrust’s long term disability plan or any
successor to or replacement for such plan.

 

1.10 Exchange Act. The term “Exchange Act” for purposes of this Agreement shall
mean the Securities Exchange Act of 1934, as amended.

 

1.11. Financial Services Business. The term “Financial Services Business” for
purposes of this Agreement shall mean the business of banking, including
deposit, credit, trust and investment services, mortgage banking, commercial and
auto leasing, insurance, asset management, brokerage and investment banking
services.

 

1.12 Good Reason. The term “Good Reason” for purposes of this Agreement shall
(subject to § 1.12(e)) mean:

 

(a) SunTrust or any SunTrust Affiliate after a Change in Control but before the
end of Executive’s Protection Period reduces Executive’s base salary or
opportunity to receive comparable incentive compensation or bonuses without
Executive’s express written consent;

 

(b) SunTrust or any SunTrust Affiliate after a Change in Control but before the
end of Executive’s Protection Period reduces the scope of Executive’s principal
or primary duties, responsibilities or authority without Executive’s express
written consent;

 

(c) SunTrust or any SunTrust Affiliate at any time after a Change in Control but
before the end of Executive’s Protection Period (without Executive’s express
written consent) transfers Executive’s primary work site from Executive’s
primary work site on the date of such Change in Control or, if Executive
subsequently consents in writing to such a transfer under this Agreement, from
the primary work site which was the subject of such consent, to a new primary
work site which is outside the “standard metropolitan statistical area” which
then includes Executive’s then current primary work site unless such new primary
work site is closer to Executive’s primary residence than Executive’s then
current primary work site; or

 



--------------------------------------------------------------------------------

 

(d) SunTrust or any SunTrust Affiliate after a Change in Control but before the
end of Executive’s Protection Period fails (without Executive’s express written
consent) to continue to provide to Executive health and welfare benefits,
deferred compensation and retirement benefits, stock option and restricted stock
grants that are in the aggregate comparable to those provided to Executive
immediately prior to the Change in Control Date; provided, however,

 

(e) No such act or omission shall be treated as “Good Reason” under this
Agreement unless

 

(i) (A) Executive delivers to the Compensation and Governance Committee a
detailed, written statement of the basis for Executive’s belief that such act or
omission constitutes Good Reason, (B) Executive delivers such statement before
the later of (1) the end of the ninety (90) day period which starts on the date
there is an act or omission which forms the basis for Executive’s belief that
Good Reason exists or (2) the end of the period mutually agreed upon for
purposes of this § 1.12(e)(i)(B) in writing by Executive and the Chairman of the
Compensation and Governance Committee, (C) Executive gives the Compensation and
Governance Committee a thirty (30) day period after the delivery of such
statement to cure the basis for such belief and (D) Executive actually submits
Executive’s written resignation to the Compensation and Governance Committee
during the sixty (60) day period which begins immediately after the end of such
thirty (30) day period if Executive reasonably and in good faith determines that
Good Reason continues to exist after the end of such thirty (30) day period, or

 

(ii) SunTrust states in writing to Executive that Executive has the right to
treat such act or omission as Good Reason under this Agreement and Executive
resigns during the sixty (60) day period which starts on the date such statement
is actually delivered to Executive;

 

(f) If (i) Executive gives the Compensation and Governance Committee the
statement described in § 1.12(e)(i) before the end of the thirty (30) day period
which immediately follows the end of the Protection Period and Executive
thereafter resigns within the period described in § 1.12(e)(i) or (ii) SunTrust
provides the statement to Executive described in § 1.12(e)(ii) before the end of
the thirty (30) day period which immediately follows the end of the Protection
Period and Executive thereafter resigns within the period described in §
1.12(e)(ii), then (iii) such resignation shall be treated under this Agreement
as if made in Executive’s Protection Period; and

 

(g) If Executive consents in writing to any reduction described in § 1.12(a) or
§ 1.12(b), to any transfer described in § 1.12(c) or to any failure described in
§ 1.12(d) in lieu of exercising Executive’s right to resign for Good Reason and
delivers such consent to SunTrust, the date such consent is delivered to
SunTrust thereafter shall be treated under this definition as the date of a
Change in Control for purposes of determining whether Executive subsequently has
Good Reason under this Agreement to resign under § 3(a) or § 3(f) as a result of
any subsequent reduction described in § 1.12(a) or § 1.12(b), any subsequent
transfer described in § 1.12(c) or any subsequent failure described in §
1.12(d).

 

1.13 Gross Up Payment. The term “Gross Up Payment” for purposes of this
Agreement shall mean a payment to or on behalf of Executive which shall be
sufficient to pay (i) any excise tax described in § 9 in full, (ii) any federal,
state and local income tax and social security and other employment tax on the
payment made to pay such excise tax as well as any additional taxes on such
payment and (iii) any interest or



--------------------------------------------------------------------------------

penalties assessed by the Internal Revenue Service on Executive which are
related to the payment of such excise tax unless such interest or penalties are
attributable to Executive’s willful misconduct or negligence.

 

1.14 Managerial Responsibilities. The term “Managerial Responsibilities” for
purposes of this Agreement shall mean managerial and supervisory
responsibilities and duties that are substantially the same as those Executive
is performing for SunTrust or a SunTrust Affiliate on the date of this
Agreement.

 

1.15 MIP. The term “MIP” for purposes of this Agreement shall mean the SunTrust
Banks, Inc. Management Incentive Plan or, if there is any material change in the
terms, operation or administration of such plan following a Change in Control,
any successor to such plan in which Executive is eligible to participate and
which provides an opportunity for a bonus for Executive which is comparable to
the opportunity which Executive had under such plan before such Change in
Control or, if Executive reasonably determines that there is no such plan in
which Executive is eligible to participate but SunTrust or a parent corporation
maintains a short term bonus plan for the benefit of senior executives which
provides for such an opportunity, such other plan as agreed to by Executive and
the Compensation and Governance Committee.

 

1.16 Protection Period. The term “Protection Period” for purposes of this
Agreement shall (subject to § 1.12(f)) mean the two (2) year period which begins
on a Change in Control Date.

 

1.17 PUP. The term “PUP” for purposes of this Agreement shall mean the SunTrust
Banks, Inc. Performance Unit Plan or, if there is any material change in the
terms, operation or administration of such plan following a Change in Control,
any successor to such plan in which Executive is eligible to participate and
which provides an opportunity for a bonus for Executive which is comparable to
the opportunity which Executive had under such plan before such Change in
Control or, if Executive reasonably determines that there is no such plan in
which Executive is eligible to participate but SunTrust or a parent corporation
maintains a long term bonus plan for the benefit of senior executives which
provides for such an opportunity, such other plan as agreed to by Executive and
the Compensation and Governance Committee.

 

1.18 Restricted Period. The term “Restricted Period” for purposes of this
Agreement shall mean the period which starts on the date Executive’s employment
by SunTrust or a SunTrust Affiliate terminates under circumstances which require
SunTrust to make the payments and provide the benefits described in § 3 and
which ends on the earlier of (a)(i) the first anniversary of such termination
date for purposes of § 5 and (ii) the second anniversary of such termination
date for all other purposes under this Agreement, or (b) on the first date
following such a termination on which SunTrust either breaches any obligation to
Executive under § 3 or no longer has any obligation to Executive under § 3.

 

1.19 SunTrust. The term “SunTrust” for purposes of this Agreement shall mean
SunTrust Banks, Inc. and any successor to SunTrust.

 

1.20 SunTrust Affiliate. The term “SunTrust Affiliate” for purposes of this
Agreement shall mean any corporation which is a subsidiary corporation (within
the meaning of § 424(f) of the Code) of SunTrust except a corporation which has
subsidiary corporation status under § 424(f) of the Code exclusively as a result
of SunTrust or a SunTrust Affiliate holding stock in such corporation as a
fiduciary with respect to any trust, estate, conservatorship, guardianship or
agency.

 

1.21 Term. The term “Term” for purposes of this Agreement shall mean the period
described in § 2(b).

 

1.22 Territory. The term “Territory” for purposes of this Agreement shall mean
all states in which SunTrust conducts a banking business.



--------------------------------------------------------------------------------

 

1.23 Trade Secret. The term “Trade Secret” for purposes of this Agreement shall
mean information, including, but not limited to, technical or nontechnical data,
a formula, a pattern, a compilation, a program, a device, a method, a technique,
a drawing, a process, financial data, financial plans, product plans, or a list
of actual or potential customers or suppliers that:

 

(a) derives economic value, actual or potential, from not being generally known
to, and not being readily ascertainable by proper means by, other persons who
can obtain economic value from its disclosure or use, and

 

(b) is the subject of reasonable efforts by SunTrust or a SunTrust Affiliate to
maintain its secrecy.

 

§ 2.

 

Effective Date and Term

 

(a) Effective Date. This Agreement shall be effective on the date of this
Agreement as set forth in the signature section of this agreement.

 

(b) Term.

 

(1) The Term of this Agreement shall be the period which starts on the date on
which this Agreement becomes effective under § 2(a) and ends (subject to §
2(b)(2) and § 2(b)(3)) on the third anniversary of such effective date.

 

(2) The Term of this Agreement shall automatically be extended for one
additional year effective as of the first anniversary of the date on which this
Agreement becomes effective under § 2(a) and one additional year effective as of
each such anniversary date thereafter unless either Executive or SunTrust
delivers to the other person notice to the effect that there will be no such one
year extension before the beginning of the 90 day period which ends on the
anniversary date on which such automatic one year extension otherwise would have
been effective.

 

(3) (A) If Executive’s Protection Period starts before the Term of this
Agreement (as extended, if applicable, under § 2(b)(2)) expires, the then Term
of this Agreement shall automatically be extended until the expiration of such
Protection Period.

 

(B) If Executive’s employment terminates during Executive’s Protection Period
under the circumstances described in § 3(a) or if Executive’s employment
terminates under the circumstances described in § 3(f) before the Term of this
Agreement (as extended, if applicable, under § 2(b)(2)) expires, the then Term
of this Agreement shall automatically be extended until the earlier of (1) the
date Executive agrees that all SunTrust’s obligations to Executive under this
Agreement have been satisfied in full or (B) the date a final determination is
made pursuant to § 8 that SunTrust has no further obligations to Executive under
this Agreement.

 



--------------------------------------------------------------------------------

 

§ 3.

 

Compensation and Benefits

 

(a) General. If a Change in Control occurs during the Term of this Agreement and

 

(1) SunTrust or a SunTrust Affiliate terminates Executive’s employment without
Cause during Executive’s Protection Period or

 

(2) Executive resigns for Good Reason during Executive’s Protection Period,
then:

 

(A) Cash Payment. SunTrust shall pay Executive two (2) times Executive’s Current
Compensation Package in cash in a lump sum within 30 days after the date
Executive’s employment so terminates.

 

(B) Stock Options. Each outstanding stock option granted to Executive by
SunTrust shall (subject to § 3(a)(2)(G)) immediately become fully vested and
exercisable on the date Executive’s employment so terminates and Executive shall
be deemed to continue to be employed by SunTrust for the period described in §
3(d) for purposes of determining when Executive’s right to exercise each such
option expires notwithstanding the terms of any plan or agreement under which
such option was granted.

 

(C) Restricted Stock. Any restrictions on any outstanding restricted or
performance stock grants to Executive by SunTrust shall (subject to §
3(a)(2)(G)) immediately expire and Executive’s right to such stock shall be
non-forfeitable notwithstanding the terms of any plan or agreement under which
such grants were made.

 

(D) Earned but Unpaid Salary, Bonus and Vacation. SunTrust shall promptly pay
Executive any earned but unpaid base salary and bonus, shall promptly pay
Executive for any earned but untaken vacation and shall promptly reimburse
Executive for any incurred but unreimbursed expenses which are otherwise
reimbursable under SunTrust’s expense reimbursement policy as in effect for
senior executives immediately before Executive’s employment so terminates.

 

(E) MIP or MIP Alternative.

 

(1) General Rule. If Executive participates in the MIP or in an alternative,
functional incentive plan, SunTrust shall (subject to the exception to this
general rule set forth in § 3(a)(2)(E)(2)) pay Executive within 30 days after
Executive’s employment terminates a portion of Executive’s target bonus or, if
greater, Executive’s projected bonus under the MIP or such alternative plan for
the calendar year in which Executive’s employment terminates, where (a)
Executive’s projected bonus shall be no less than the bonus which would have
been projected under the projection procedures in effect under the MIP or such
alternative plan on the date of the Change in Control and (b) such portion shall
be determined by multiplying such target bonus or, if



--------------------------------------------------------------------------------

greater, such projected bonus by a fraction, the numerator of which shall be the
number of days Executive is employed in such calendar year and the denominator
of which shall be the number of days in such calendar year.

 

(2) Exceptions to General Rule.

 

(a) No MIP. If Executive participates in a functional incentive plan and in the
PUP but not in the MIP, the payment made to Executive under § 3(a)(2)(E)(1)
shall not exceed the payment which would have been made to Executive if
Executive instead had been a participant in the MIP.

 

(b) No MIP and No PUP. If Executive participates in a functional incentive plan
but does not participate in either the MIP or the PUP, the payment made to
Executive under § 3(a)(2)(E)(1) shall not exceed the payment which would have
been made to Executive if Executive instead had been a participant in the MIP
and in the PUP.

 

(c) Determination Rules. SunTrust shall determine the payment which would have
been made to Executive under § 3(a)(E)(1) if Executive had been a participant in
the MIP and, if applicable, under § 3(a)(F) if Executive had been a participant
in the PUP based on the target bonus or, if greater, the projected bonus for a
MIP participant and the target bonus or, if greater, the projected bonus for PUP
participant, or for a class of such participants, whose duties, responsibilities
and compensation match, or most closely match, Executive’s duties,
responsibilities and compensation before a Change in Control.

 

(F) PUP. If Executive participates in the PUP, SunTrust shall pay Executive
within 30 days after Executive’s employment terminates a portion of Executive’s
target bonus or, if greater, Executive’s projected bonus under the PUP for each
performance cycle in effect on the date Executive’s employment terminates, where
(1) Executive’s projected bonus shall be no less than the bonus which would have
been projected under the projection procedures in effect under the PUP on the
date of the Change in Control and (2) such portion shall be determined by
multiplying such target bonus or, if greater, such projected bonus by a
fraction, the numerator of which shall be the number of days Executive is
employed in each such performance cycle and the denominator of which shall be
the number of days in each such performance cycle.

 

(b) Continuing Benefit Coverage. If Executive’s employment terminates under the
circumstances described in § 3(a) or § 3(f), SunTrust or a SunTrust Affiliate
from the date of such termination of Executive’s employment until the end of
Executive’s Protection Period shall provide to Executive medical, dental and
life insurance benefits which are similar in all material respects as those
benefits provided under SunTrust’s employee benefit plans, policies and programs
to senior executives of SunTrust who have not terminated their employment. If
SunTrust cannot provide such benefits under SunTrust’s employee benefit plans,
policies and programs, SunTrust either shall provide such benefits to Executive
outside such plans, policies and programs at no additional expense or tax
liability to Executive or shall reimburse



--------------------------------------------------------------------------------

 

Executive for Executive’s cost to purchase such benefits and for any tax
liability for such reimbursements.

 

(c) No Interference with Vested Benefits. If Executive’s employment terminates
under the circumstances described in § 3(a) or § 3(f), Executive shall have a
right to any benefits under any employee benefit plan, policy or program
maintained by SunTrust or any SunTrust Affiliate (other than the MIP, the PUP
and the SunTrust Severance Pay Plan) which Executive had a right to receive
under the terms of such employee benefit plan, policy or program after a
termination of Executive’s employment without regard to this Agreement.

 

(d) Additional Age and Service Credit. If Executive’s employment terminates
under the circumstances described in § 3(a) or § 3(f), Executive shall be deemed
to have been employed by SunTrust throughout Executive’s Protection Period for
purposes of computing Executive’s age and service credit on the date Executive’s
employment so terminates under any deferred compensation or welfare plan, policy
or program (except a plan described in § 401 of the Code) maintained by SunTrust
or a SunTrust Affiliate in which Executive is a participant and under which
Executive’s benefit, or eligibility for a benefit, is based in whole or in part
on Executive’s age or service or age and service, and Executive shall receive
such age and service credit notwithstanding the terms of any such plan, policy
or program.

 

(e) No Increase in Other Benefits; No Other Severance Pay. If Executive’s
employment terminates under the circumstances described in § 3(a) or § 3(f),
Executive waives Executive’s right, if any, to have any payment made under this
§ 3 taken into account to increase the benefits otherwise payable to, or on
behalf of, Executive under any employee benefit plan, policy or program, whether
qualified or nonqualified, maintained by SunTrust or a SunTrust Affiliate and,
further, waives Executive’s right, if any, to the payment of severance pay under
any severance pay plan, policy or program maintained by SunTrust or a SunTrust
Affiliate subject to the condition that SunTrust not be relieved of any of its
obligations to Executive under this § 3 pursuant to § 3(g) or § 3(h).

 

(f) Termination in Anticipation of Change in Control Date. Executive shall be
treated under § 3(a) as if Executive’s employment had been terminated without
Cause or Executive had resigned for Good Reason during Executive’s Protection
Period if (1)(A) Executive’s employment is terminated by SunTrust or a SunTrust
Affiliate without Cause after a Change in Control but before the Change in
Control Date which results from such Change in Control or (B) Executive resigns
for Good Reason after a Change in Control but before the Change in Control Date
which results from such Change in Control, (2) such Change in Control occurs on
or after the date this Agreement becomes effective under § 2 and (3) there is a
Change in Control Date which results from such Change in Control.

 

(g) Death or Disability. Executive agrees that SunTrust will have no obligations
to Executive under this § 3 if Executive’s employment terminates exclusively as
a result of Executive’s death or Executive has a Disability Termination.

 

(h) Release. Executive agrees that SunTrust will have no obligations to
Executive under this § 3 until Executive executes the form of release which is
attached as Exhibit A to this Agreement and, further, will have no further
obligations to Executive under this § 3 if Executive revokes such release.



--------------------------------------------------------------------------------

 

§ 4.

 

Noncompetition

 

(a) No Competitive Activity. Absent the Compensation and Governance Committee’s
written consent, Executive shall not, during the Restricted Period and within
the Territory, engage in any Managerial Responsibilities, for or on behalf of,
any corporation, partnership, venture, or other business entity that engages
directly or indirectly in the Financial Services Business whether as an owner,
partner, employee, agent, consultant, advisor, contractor, salesman,
stockholder, investor, officer or director; provided, however, Executive may own
up to five percent (5%) of the stock of a publicly traded company that engages
in the Financial Services Business so long as Executive is only a passive
investor and is not actively involved in such company in any way.

 

(b) No Solicitation of Customers or Clients. Executive shall not during the
Restricted Period solicit any customer or client of SunTrust or any SunTrust
Affiliate with whom Executive had any material business contact during the two
(2) year period which ends on the date Executive’s employment by SunTrust or a
SunTrust Affiliate terminates for the purpose of competing with SunTrust or any
SunTrust Affiliate for any reason, either individually, or as an owner, partner,
employee, agent, consultant, advisor, contractor, salesman, stockholder,
investor, officer or director of, or service provider to, any
corporation,partnership, venture or other business entity.

 

§ 5.

 

Antipirating of Employees

 

Absent the Compensation and Governance Committee’s written consent, Executive
will not during the Restricted Period solicit to employ on Executive’s own
behalf or on behalf of any other person, firm or corporation, any person who was
employed by SunTrust or a SunTrust Affiliate during the term of Executive’s
employment by SunTrust or a SunTrust Affiliate (whether or not such employee
would commit a breach of contract), and who has not ceased to be employed by
SunTrust or a SunTrust Affiliate for a period of at least one (1) year.

 

§ 6.

 

Trade Secrets and Confidential Information

 

Executive hereby agrees that Executive will hold in a fiduciary capacity for the
benefit of SunTrust and each SunTrust Affiliate, and will not directly or
indirectly use or disclose, any Trade Secret that Executive may have acquired
during the term of Executive’s employment by SunTrust or a SunTrust Affiliate
for so long as such information remains a Trade Secret.

 

Executive in addition agrees that during the Restricted Period Executive will
hold in a fiduciary capacity for the benefit of SunTrust and each SunTrust
Affiliate, and will not directly or indirectly use or disclose, any Confidential
or Proprietary Information that Executive may have acquired (whether or not
developed or compiled by Executive and whether or not Executive was authorized
to have access to such information) during the term of, in the course of, or as
a result of Executive’s employment by SunTrust or a SunTrust Affiliate.



--------------------------------------------------------------------------------

 

§ 7.

 

Reasonable and Necessary Restrictions and Non-Disparagement

 

Executive acknowledges that the restrictions, prohibitions and other provisions
set forth in this Agreement, including without limitation the Territory and
Restricted Period, are reasonable, fair and equitable in scope, terms and
duration; are necessary to protect the legitimate business interests of
SunTrust; and are a material inducement to SunTrust to enter into this
Agreement. Executive covenants that Executive will not challenge the
enforceability of this Agreement nor will Executive raise any equitable defense
to its enforcement. Further, Executive and SunTrust each agree not to knowingly
make false or materially misleading statements or disparaging comments about the
other during the Restricted Period.

 

§ 8.

 

Arbitration

 

Any dispute, controversy or claim arising out of or relating to this Agreement
shall be determined by binding arbitration in accordance with Title 9 of the
United States Code and the applicable set of arbitration rules of the American
Arbitration Association. Judgment upon any award made in such arbitration may be
entered and enforced in any court of competent jurisdiction. All statutes of
limitation which would otherwise be applicable in a judicial action brought by a
party shall apply to any arbitration or reference proceeding hereunder. Neither
SunTrust nor Executive shall appeal such award to or seek review, modification,
or vacation of such award in any court or regulatory agency. Unless otherwise
agreed, venue for arbitration shall be in Atlanta, Georgia. All of Executive’s
reasonable costs and expenses incurred in connection with such arbitration shall
be paid in full by SunTrust promptly on written demand from Executive, including
the arbitrators’ fees, administrative fees, travel expenses, out-of-pocket
expenses such as copying and telephone, court costs, witness fees and attorneys’
fees; provided, however, SunTrust shall pay no more than $30,000 in attorneys’
fees unless a higher figure is awarded in the arbitration, in which event
SunTrust shall pay the figure awarded in the arbitration.

 

§ 9.

 

Tax Protection

 

If SunTrust or SunTrust’s independent accountants determine that any payments
and benefits called for under this Agreement together with any other payments
and benefits made available to Executive by SunTrust or a SunTrust Affiliate
will result in Executive being subject to an excise tax under § 4999 of the Code
or if such an excise tax is assessed against Executive as a result of any such
payments and other benefits, SunTrust shall make a Gross Up Payment to or on
behalf of Executive as and when any such determination or assessment is made,
provided Executive takes such action (other than waiving Executive’s right to
any payments or benefits) as SunTrust reasonably requests under the
circumstances to mitigate or challenge such tax. Any determination under this §
9 by SunTrust or SunTrust’s independent accountants shall be made in accordance
with § 280G of the Code and any applicable related regulations (whether
proposed, temporary or final) and any related Internal Revenue Service rulings
and any related case law and, if SunTrust reasonably requests that Executive
take action to mitigate or challenge, or to mitigate and challenge, any such tax
or assessment (other than waiving Executive’s right to any payment or benefit)
and Executive complies with such request, SunTrust shall provide Executive with
such information and such expert advice and assistance from SunTrust’s
independent accountants, lawyers and other advisors as Executive may reasonably
request and shall pay for all expenses incurred in effecting such compliance and
any related fines, penalties, interest and other assessments.

 



--------------------------------------------------------------------------------

§ 10.

 

Miscellaneous Provisions

 

10.1 Assignment. This Agreement is for the personal services of Executive, and
the rights and obligations of Executive under this Agreement are not assignable
in whole or in part by Executive without the prior written consent of SunTrust.
This Agreement is assignable in whole or in part to any successor to SunTrust.
However, if SunTrust as part of any Change in Control transaction fails to
assign SunTrust’s obligations under this Agreement to SunTrust’s successor or
such successor fails to expressly agree to such assignment on or before the
Change in Control Date, SunTrust on the Change in Control Date shall (without
any further action on the part of Executive) take the action called for in § 3
of this Agreement as if Executive had been terminated without Cause without
regard to whether Executive’s employment actually has terminated.

 

10.2 Governing Law. This Agreement will be governed by and construed under the
laws of the State of Georgia (without reference to the choice of law principles
thereof), except to the extent superseded by federal law.

 

10.3 Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed an original, but all of which together will constitute one and
the same instrument.

 

10.4 Headings; References. The headings and captions used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement. Any reference to a section (§ ) shall be to a
section (§ ) of this Agreement unless there is an express reference to a section
(§ ) of the Code or the Exchange Act, in which event the reference shall be to
the Code or to the Exchange Act, whichever is applicable.

 

10.5 Amendments and Waivers. Except as otherwise specified in this Agreement,
this Agreement may be amended, and the observance of any term of this Agreement
may be waived (either generally or in a particular instance and either
retroactively or prospectively), only with the written consent of SunTrust and
Executive.

 

10.6 Severability. Any provision of this Agreement held to be unenforceable
under applicable law will be enforced to the maximum extent possible, and the
balance of this Agreement will remain in full force and effect.

 

10.7 Entire Agreement. This Agreement constitutes the entire understanding and
agreement of SunTrust and Executive with respect to the matters contemplated in
this Agreement, and supersedes all prior understandings and agreements between
SunTrust and Executive with respect to such transactions.

 

10.8 Notices. Any notice required hereunder to be given by either SunTrust or
Executive will be in writing and will be deemed effectively given upon personal
delivery to the party to be notified or five (5) days after deposit with the
United States Post Office by registered or certified mail, postage prepaid, to
the other party at the address set forth below or to such other address as
either party may from time to time designate by ten (10) days advance written
notice pursuant to this § 10.8. All such written communication will be directed
as follows:

 

If to SunTrust:

 

SunTrust Banks, Inc.

Attention: Chief Executive Officer



--------------------------------------------------------------------------------

 

303 Peachtree St., NE, 30th

Floor Atlanta, GA 30308

 

If to Executive, to the most recent address Executive has provided to SunTrust
for inclusion in Executive’s personnel records.

 

10.9 Binding Effect. This Agreement shall be for the benefit of, and shall be
binding upon, SunTrust and Executive and their respective heirs, personal
representatives, legal representatives, successors and assigns, subject,
however, to the provisions in § 10.1 of this Agreement.

 

10.10 Not an Employment Contract. This Agreement is not an employment contract
and shall not give Executive the right to continue in employment by SunTrust or
a SunTrust Affiliate for any period of time or from time to time. Moreover, this
Agreement shall not adversely affect the right of SunTrust or a SunTrust
Affiliate to terminate Executive’s employment with or without cause at any time.

 

IN WITNESS WHEREOF, SunTrust and Executive have entered into this Agreement this
4th day of April, 2003, and such date shall be the date of this Agreement.

 

SUNTRUST BANKS, INC.

     

EXECUTIVE

By:

 

/s/    MARY T. STEELE       

--------------------------------------------------------------------------------

     

/s/    DOUGLAS S. PHILLIPS        

--------------------------------------------------------------------------------

   

Mary T. Steele

     

Douglas S. Phillips

Title:

 

Senior Vice President and

Human Resources Director

           